PRONARR in debt on appeal from a justice of the peace. The action below was in debt and was brought by Joseph Mendenhall against John W. Hawkins before a justice of the peace under a provision contained, and a regulation prescribed, in the charter of the City of Wilmington.Rev. *Page 217 Code, chapter 73, sec. 74, page 228, in relation to the erection of party walls and fences, to recover compensation from the defendant for building and bricking into a party wall of a brick dwelling house previously erected by the plaintiff on the division line of their respective lots in the city.
Patterson, for the plaintiff below, proceeded and proved his title to his lot, the erection of his brick dwelling house on the division line between it and the lot of the defendant below, and the subsequent erection of the brick dwelling house by the latter upon his lot, and the bricking of it into the wall of the plaintiff's house, and rested his case.
Gordon, for the defendant below, moved to nonsuit the plaintiff, because admitting all that had been proved and alleged on behalf of the plaintiff below, it was not a cause of action within the jurisdiction of a justice of the peace under the act referred to, or any other statute.
The Court was of that opinion and granted the nonsuit.